In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-216 CR

____________________


KELLI MARTINEZ DUNN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 94345




MEMORANDUM OPINION 
	Kelli Martinez Dunn entered a non-negotiated guilty plea to an indictment for the first
degree felony offense of aggravated robbery.  See Tex. Pen. Code Ann. § 29.03(a)(2)
(Vernon 2003).  The trial court convicted and sentenced Dunn to six years of confinement
in the Texas Department of Criminal Justice, Correctional Institutions Division.  The trial
court certified that this is not a plea-bargain case, and the defendant has the right of appeal. 
See Tex. R. App. P. 25.2(d).  
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High 
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On February 9, 2006, Dunn was given an
extension of time in which to file a pro se brief.  We received no response from the appellant. 
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  The required admonishments appear in
the record.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2005).  Dunn signed
a judicial confession.  She does not contest the voluntariness of her guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991).  The trial court's judgment is affirmed. (1) 
	AFFIRMED.
								____________________________
									 HOLLIS HORTON
										Justice

Submitted on May 22, 2006
Opinion Delivered May 31, 2006
Do Not Publish

Before Gaultney, Kreger and Horton, JJ.
1. Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P.  68.